DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following reasons:
It is unclear where the inlet fitting ends and the inlet connector begins.  That is, the specific structure that defines each element has not been particularly identified in Figure 1.   
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the inlet connector is formed integrally on the dirt container” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the phrase “the inlet connector is formed as a single piece”.  The apparatus claim appears to recite a method step. In the interest of compact prosecution and for the purposes of this office action, examiner interprets this phrase as –the inlet connector is a single piece--.
Claim 21 is objected to because of the phrase “the inlet connector is formed integrally on the dirt container”. The apparatus claim appears to recite a method step. In the interest of compact prosecution and for the purposes of this office action, examiner interprets this phrase as –the inlet connector is integrally connected to the dirt container--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen (US20060010639).
Regarding claim 11, Yuen discloses a wet and dry vacuum cleaner comprising: a vacuum cleaner head (Fig. 2, provided below, element 1, Paragraph 0040) having a dirt container (Fig. 2 element 22, Paragraph 0046) and having an inlet fitting (Fig. 2 element 34, Paragraph 0047) designed for the connection of a suction hose (Fig. 7, below, element 33, Paragraph 0046-0047), the inlet fitting being connected in terms of flow to an inlet connector (Fig. 2 element 52, Paragraph 0046; connected in terms 
                       
    PNG
    media_image1.png
    618
    530
    media_image1.png
    Greyscale

                                                                           Annotated Fig. 2
                        
                                                                                  
Regarding claim 12, Yuen discloses the limitations of claim 11, as described above, and further discloses a suction flow (see annotated Fig. 2, above) through the inlet connector designed as the diffuser is directed toward an inner wall of the dirt container (see annotated Fig. 2, above).

Regarding claim 16, Yuen discloses the limitations of claim 11, as described above, and further discloses the inlet connector is arranged in a volume defined by the dirt container (see annotated Fig. 2, above).
Regarding claim 17, Yuen discloses the limitations of claim 16, as described above, and further discloses the inlet connector is arranged exclusively in the volume (see annotated Fig. 2, above; examiner interprets exclusively in the volume to mean that the entirety of the inlet connector is within the volume of the dirt container).
Regarding claim 18, Yuen discloses the limitations of claim 11, as described above, and further discloses an electric turbine (Fig. 2 defined by elements 3 and 4, fan and motor, Paragraph 0040) arranged in the vacuum cleaner head (Fig. 2).
Regarding claim 19, Yuen discloses the limitations of claim 11, as described above, and further discloses a dirt filter (Fig. 2, above, element 7, Paragraph 0040) positioned, in relation to the suction flow, downstream of the inlet connector (Fig. 2).
Regarding claim 20, Yuen discloses the limitations of claim 11, as described above, and further discloses the inlet connector is formed as a single piece (Fig. 7, inlet connector (52) comprises a single piece).
Regarding claim 21, Yuen discloses the limitations of claim 11, as described above, and further discloses the inlet connector is formed integrally on the dirt container (Fig. 2, as best understood by examiner the connection between the inlet connector and the dirt container as claimed, inlet connector (52) is integrally connected to the dirt container via elements 35 and 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US20060010639).
Regarding claim 14, Yuen discloses the limitations of claim 12, as described above, and further discloses the inlet connector has a diffuser opening (Fig. 7, see annotated Fig. 7). Yuen fails to disclose a wall spacing of the diffuser opening with respect to the inner wall being less than one fifth of a container width of the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device to suit a particular application based on basic engineering principles & intended use, including a wall spacing relative to tank diameter to affect diffusing, (depending on part size limitations), including configurations which corresponded to the claimed ratio.

    PNG
    media_image2.png
    594
    511
    media_image2.png
    Greyscale

			Annotated Fig. 7
Regarding claim 15, Yuen discloses the limitations of claim 11, as described above, but fails to disclose a cross- sectional area of a diffuser opening of the diffuser is at least 50 percent larger than a cross- sectional area of the inlet fitting in a region of the wall passage into the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device to suit a particular application based on basic engineering principles & intended use, including sizes of the diffuser opening and inlet opening having the claimed relationship.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US20060010639) in view of Lackner (US4877432).
.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16-27 of copending Application No. 16970393 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723